Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered. 
DETAILED ACTION
Claims 1-20 are pending and have been examined.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10, 12, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 10, 12, 17 and 19 recite the limitation "the manifest server."  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-9, 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Riegel et al. (US 2017/0064400), herein Riegel, in view of Chen et al. (US 2014/0282772), herein Chen, in view of Gu et al. (US 8,234,350), herein Gu.
Consider claim 1, Riegel clearly teaches a method for providing a virtual online linear video channel, (Fig. 6, [0014]) comprising: 

receiving, at a server, a request to play the virtual online linear video channel from a video player; (Fig. 7: Step 762, [0052])

([0017])

identifying a schedule for the virtual online linear video channel, wherein the schedule identifies a plurality of video sources comprising the live video stream and the prerecorded video signal, and the start times for the live video stream and the prerecorded video signal; (Figs. 4 and 5: The channel schedule includes both live and prerecorded video sources and start times, [0032]-[0038].) and

at least one advertisement corresponds to the plurality of video sources of the schedule of the virtual online linear video channel, (Targeted advertisements are included in streaming channel 116, [0039].) and

providing, using the connection, a manifest file to the video player, the manifest file corresponding to the schedule for the virtual online linear video channel and identifying a first location of the live video stream, a second location of the prerecorded video signal, a third location of the at least one advertisement, the live video stream, the prerecorded video signal and the at least one advertisement to be retrieved by the video player to produce the virtual online linear video channel, wherein the virtual online linear video channel is presented to a user of the video player. (Fig. 7: Playback devices receive a manifest 763 which is used to request chunks of the streaming channel 116, [0052]-[0056]. Targeted advertisements are included in streaming channel 116, [0039].)

However, Riegel does not explicitly teach providing a user interface comprising a channel description field, one or more video source fields and one or more time slot fields; receiving first user input specifying a description of the virtual online linear video channel via the channel description field, second and third user inputs identifying a live video stream and a prerecorded video signal respectively via the one or more video source fields, and fourth and fifth user inputs identifying start times for the live video stream and the prerecorded video signal respectively via the one or more time slot fields; and wherein the live video stream and the prerecorded video signal are encrypted using a content encryption key.

In an analogous art, Chen, which discloses a system for video distribution, clearly teaches providing a user interface comprising a channel description field, one or more video source fields and one or more time slot fields; receiving first user input specifying a description of the virtual online linear video channel via the channel description field, second and third user inputs identifying a live video (Fig. 7: Playlist application 245 includes an interface for creating a playlist, naming the playlist, selecting live and prerecorded video sources and scheduling the selected video items using start times, [0054], [0055], [0065], [0068], [0072]-[0094], [0117].) and wherein the live video stream and the prerecorded video signal are encrypted using a content encryption key. ([0040], [0043], [0061])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Riegel by providing a user interface comprising a channel description field, one or more video source fields and one or more time slot fields; receiving first user input specifying a description of the virtual online linear video channel via the channel description field, second and third user inputs identifying a live video stream and a prerecorded video signal respectively via the one or more video source fields, and fourth and fifth user inputs identifying start times for the live video stream and the prerecorded video signal respectively via the one or more time slot fields; and wherein the live video stream and the prerecorded video signal are encrypted using a content encryption key, as taught by Chen, to achieve the predictable result of creating a customized video channel.
	
However, Riegel combined with Chen does not explicitly teach the schedule is associated with a geographic location of a plurality of geographic locations associated with the server; and responsive to determining that a geographic location of the video player matches the geographic location associated with the schedule: identifying at least one advertisement from a plurality of advertisements, the at least one advertisement corresponds to the plurality of video sources and providing, using the connection, a manifest file to the video player and the at least one advertisement.

In an analogous art, Gu, which discloses a system for video distribution, clearly teaches the schedule is associated with a geographic location of a plurality of geographic locations associated with the server; and responsive to determining that a geographic location of the video player matches the geographic location associated with the schedule: identifying at least one advertisement from a plurality of advertisements, the at least one advertisement corresponds to the plurality of video sources and providing, using the connection, a manifest file to the video player and the at least one advertisement. (Targeted advertisements are selected and inserted into the manifest based on a geographical location, col. 7 lines 8-67, col. 10 line 50 to col. 11 line 24.)


	
Consider claim 2, Riegel combined with Chen and Gu clearly teaches the plurality of video sources are selected from at least two of a live video stream, a video library, or an ad server. ([0016], [0018], [0020], [0039] Riegel)

Consider claim 6, Riegel combined with Chen and Gu clearly teaches generating the schedule for the virtual online video channel; and storing the schedule in a channel scheduler. ([0121] Chen)

Consider claim 7, Riegel combined with Chen and Gu clearly teaches each of the live video stream and the prerecorded video signal of the plurality of video sources is output from a separate encoder. ([0018], [0044] Riegel)

Consider claim 8, Riegel clearly teaches a system for providing a virtual online linear video channel, ([0014]) the system comprising:

a processor; a memory which stores instructions (Fig. 7, [0064]) which, when executed by the processor, cause the processor to:

receive, at a server, a request to play the virtual online linear video channel from a video player; (Fig. 7: Step 762, [0052])

establish a connection between the server and the video player; ([0017])

identify a schedule for the virtual online linear video channel, wherein the schedule identifies a plurality of video sources comprising the live video stream and the prerecorded video signal, and the start times for the live video stream and the prerecorded video signal; (Figs. 4 and 5: The channel schedule includes both live and prerecorded video sources and start times, [0032]-[0038].) and

(Targeted advertisements are included in streaming channel 116, [0039].) and

provide, using the connection, a manifest file to the video player, the manifest file corresponding to the schedule for the virtual online linear video channel and identifying a first location of the live video stream, a second location of the prerecorded video signal, a third location of the at least one advertisement, the live video stream, the prerecorded video signal and the at least one advertisement to be retrieved by the video player to produce the virtual online linear video channel, wherein the virtual online linear video channel is presented to a user of the video player. (Fig. 7: Playback devices receive a manifest 763 which is used to request chunks of the streaming channel 116, [0052]-[0056]. Targeted advertisements are included in streaming channel 116, [0039].)

However, Riegel does not explicitly teach providing a user interface comprising a channel description field, one or more video source fields and one or more time slot fields; receiving first user input specifying a description of the virtual online linear video channel via the channel description field, second and third user inputs identifying a live video stream and a prerecorded video signal respectively via the one or more video source fields, and fourth and fifth user inputs identifying start times for the live video stream and the prerecorded video signal respectively via the one or more time slot fields; and wherein the live video stream and the prerecorded video signal are encrypted using a content encryption key.

In an analogous art, Chen, which discloses a system for video distribution, clearly teaches providing a user interface comprising a channel description field, one or more video source fields and one or more time slot fields; receiving first user input specifying a description of the virtual online linear video channel via the channel description field, second and third user inputs identifying a live video stream and a prerecorded video signal respectively via the one or more video source fields, and fourth and fifth user inputs identifying start times for the live video stream and the prerecorded video signal respectively via the one or more time slot fields; (Fig. 7: Playlist application 245 includes an interface for creating a playlist, naming the playlist, selecting live and prerecorded video sources and scheduling the selected video items using start times, [0054], [0055], [0065], [0068], [0072]-[0094], [0117].) and wherein the live video stream and the prerecorded video signal are encrypted using a content encryption key. ([0040], [0043], [0061])



However, Riegel combined with Chen does not explicitly teach the schedule is associated with a geographic location of a plurality of geographic locations associated with the server; and responsive to determining that a geographic location of the video player matches the geographic location associated with the schedule: identifying at least one advertisement from a plurality of advertisements, the at least one advertisement corresponds to the plurality of video sources and providing, using the connection, a manifest file to the video player and the at least one advertisement.

In an analogous art, Gu, which discloses a system for video distribution, clearly teaches the schedule is associated with a geographic location of a plurality of geographic locations associated with the server; and responsive to determining that a geographic location of the video player matches the geographic location associated with the schedule: identifying at least one advertisement from a plurality of advertisements, the at least one advertisement corresponds to the plurality of video sources and providing, using the connection, a manifest file to the video player and the at least one advertisement. (Targeted advertisements are selected and inserted into the manifest based on a geographical location, col. 7 lines 8-67, col. 10 line 50 to col. 11 line 24.)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Riegel combined with Chen by the schedule is associated with a geographic location of a plurality of geographic locations associated with the server; and responsive to determining that a geographic location of the video player matches the geographic location associated with the schedule: identifying at least one advertisement from a plurality of advertisements, the at least one advertisement corresponds to the plurality of video sources and providing, using the connection, a manifest file to the video player and the at least one advertisement, as taught by Gu, for the benefit of providing local advertisement or news content.
claim 9, Riegel combined with Chen and Gu clearly teaches the plurality of video sources are selected from at least two of a live video stream, a video library, or an ad server. ([0016], [0018], [0020], [0039] Riegel)

Consider claim 13, Riegel combined with Chen and Gu clearly teaches generate the schedule for the virtual online video channel; and store the schedule in a channel scheduler. ([0121] Chen)

Consider claim 14, Riegel combined with Chen and Gu clearly teaches a provider of at least one of the plurality of video sources enters the indication of the at least two different video sources and the corresponding time on the interface. (The video content can be provided by the first user, [0032] Riegel)

Consider claim 15, Riegel clearly teaches a non-transitory computer readable medium encoding instructions that, in response to execution by a computing device, ([0064]) cause the computing device to perform operations for providing a virtual online video channel, the operation comprising:

receiving, at a server, a request to play the virtual online linear video channel from a video player; (Fig. 7: Step 762, [0052])

establishing a connection between the server and the video player; ([0017])

identifying a schedule for the virtual online linear video channel, wherein the schedule identifies a plurality of video sources comprising the live video stream and the prerecorded video signal, and the start times for the live video stream and the prerecorded video signal; (Figs. 4 and 5: The channel schedule includes both live and prerecorded video sources and start times, [0032]-[0038].) and

at least one advertisement corresponds to the plurality of video sources of the schedule of the virtual online linear video channel, (Targeted advertisements are included in streaming channel 116, [0039].) and

providing, using the connection, a manifest file to the video player, the manifest file corresponding to the schedule for the virtual online linear video channel and identifying a first location of the live video stream, a second location of the prerecorded video signal, a third location of the at least one advertisement, the live video stream, the prerecorded video signal and the at least one advertisement to be retrieved by the video player to produce the virtual online linear video channel, wherein the (Fig. 7: Playback devices receive a manifest 763 which is used to request chunks of the streaming channel 116, [0052]-[0056]. Targeted advertisements are included in streaming channel 116, [0039].)

However, Riegel does not explicitly teach providing a user interface comprising a channel description field, one or more video source fields and one or more time slot fields; receiving first user input specifying a description of the virtual online linear video channel via the channel description field, second and third user inputs identifying a live video stream and a prerecorded video signal respectively via the one or more video source fields, and fourth and fifth user inputs identifying start times for the live video stream and the prerecorded video signal respectively via the one or more time slot fields; and wherein the live video stream and the prerecorded video signal are encrypted using a content encryption key.

In an analogous art, Chen, which discloses a system for video distribution, clearly teaches providing a user interface comprising a channel description field, one or more video source fields and one or more time slot fields; receiving first user input specifying a description of the virtual online linear video channel via the channel description field, second and third user inputs identifying a live video stream and a prerecorded video signal respectively via the one or more video source fields, and fourth and fifth user inputs identifying start times for the live video stream and the prerecorded video signal respectively via the one or more time slot fields; (Fig. 7: Playlist application 245 includes an interface for creating a playlist, naming the playlist, selecting live and prerecorded video sources and scheduling the selected video items using start times, [0054], [0055], [0065], [0068], [0072]-[0094], [0117].) and wherein the live video stream and the prerecorded video signal are encrypted using a content encryption key. ([0040], [0043], [0061])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Riegel by providing a user interface comprising a channel description field, one or more video source fields and one or more time slot fields; receiving first user input specifying a description of the virtual online linear video channel via the channel description field, second and third user inputs identifying a live video stream and a prerecorded video signal respectively via the one or more video source fields, and fourth and fifth user inputs identifying start times for the live video stream and the prerecorded video signal respectively via the one or more time slot fields; and wherein the live video stream and the prerecorded video signal are 

However, Riegel combined with Chen does not explicitly teach the schedule is associated with a geographic location of a plurality of geographic locations associated with the server; and responsive to determining that a geographic location of the video player matches the geographic location associated with the schedule: identifying at least one advertisement from a plurality of advertisements, the at least one advertisement corresponds to the plurality of video sources and providing, using the connection, a manifest file to the video player and the at least one advertisement.

In an analogous art, Gu, which discloses a system for video distribution, clearly teaches the schedule is associated with a geographic location of a plurality of geographic locations associated with the server; and responsive to determining that a geographic location of the video player matches the geographic location associated with the schedule: identifying at least one advertisement from a plurality of advertisements, the at least one advertisement corresponds to the plurality of video sources and providing, using the connection, a manifest file to the video player and the at least one advertisement. (Targeted advertisements are selected and inserted into the manifest based on a geographical location, col. 7 lines 8-67, col. 10 line 50 to col. 11 line 24.)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Riegel combined with Chen by the schedule is associated with a geographic location of a plurality of geographic locations associated with the server; and responsive to determining that a geographic location of the video player matches the geographic location associated with the schedule: identifying at least one advertisement from a plurality of advertisements, the at least one advertisement corresponds to the plurality of video sources and providing, using the connection, a manifest file to the video player and the at least one advertisement, as taught by Gu, for the benefit of providing local advertisement or news content.

Consider claim 16, Riegel combined with Chen and Gu clearly teaches the plurality of video sources are selected from at least two of a live video stream, a video library, or an ad server. ([0016], [0018], [0020], [0039] Riegel)

Consider claim 20, Riegel combined with Chen and Gu clearly teaches each of the live video stream and the pre-recorded video signal of the plurality of video sources is output from a separate encoder. ([0018], [0044] Riegel)

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Riegel et al. (US 2017/0064400) in view of Chen et al. (US 2014/0282772) in view of Gu et al. (US 8,234,350) in view of Gordon (US 2016/0127260).
Consider claim 3, Riegel combined with Chen and Gu clearly teaches generating the manifest file by the manifest server.

However, Riegel combined with Chen and Gu does not explicitly teach the manifest file is a per-user manifest file that is generated based on an initial manifest file received from at least one content delivery network and a session identifier generated by the manifest server, wherein the session identifier identifies the connection between the manifest server and the video player.

In an analogous art, Gordon, which discloses a system for video distribution, clearly teaches the manifest file is a per-user manifest file that is generated based on an initial manifest file received from at least one content delivery network and a session identifier generated by the manifest server, wherein the session identifier identifies the connection between the manifest server and the video player. (Figs. 3 and 4: A globally unique session identifier is generated by the manifest file server and inserted into the URLs of the issued manifest file which is based on the source manifest file, [0056]-[0064].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Riegel combined with Chen and Gu by the manifest file is a per-user manifest file that is generated based on an initial manifest file received from at least one content delivery network and a session identifier generated by the manifest server, wherein the session identifier identifies the connection between the manifest server and the video player, as taught by Gordon, for the benefit of creating session specific manifest files.

Consider claim 10, Riegel combined with Chen, Gu and Gordon clearly teaches generate the manifest file by the manifest server, wherein the manifest file is a per-user manifest file that is generated based on an initial manifest file received from at least one content delivery network and a session identifier generated by the manifest server, wherein the session identifier identifies the connection between the manifest server and the video player. (Figs. 3 and 4: A globally unique session identifier is generated by the manifest file server and inserted into the URLs of the issued manifest file which is based on the source manifest file, [0056]-[0064] Gordon.)

claim 17, Riegel combined with Chen, Gu and Gordon clearly teaches the computing device is to perform further operations comprising: generating the manifest file by the manifest server, wherein the manifest file is a per-user manifest file that is generated based on an initial manifest file received from at least one content delivery network and a session identifier generated by the manifest server, wherein the session identifier identifies the connection between the manifest server and the video player. (Figs. 3 and 4: A globally unique session identifier is generated by the manifest file server and inserted into the URLs of the issued manifest file which is based on the source manifest file, [0056]-[0064] Gordon.)

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Riegel et al. (US 2017/0064400) in view of Chen et al. (US 2014/0282772) in view of Gu et al. (US 8,234,350) in view of Gordon (US 2016/0127260) in view of Kraiman et al. (US 9,066,138), herein Kraiman.
Consider claim 4, Riegel combined with Chen, Gu and Gordon clearly teaches establish a connection with the video player. (Fig. 7 Riegel)

Riegel further discloses targeting advertisements ([0039]).  Gordon discloses inserting a session identifier into the URLs ([0056]-[0064]).  However, Riegel combined with Chen, Gu and Gordon does not explicitly teach generating the manifest file further comprises: selecting the at least one advertisement from the plurality of advertisements based on the session identifier; and inserting the third location of the at least one advertisement in the manifest file.

In an analogous art, Kraiman, which discloses a system for video distribution, clearly teaches generating the manifest file further comprises: selecting the at least one advertisement from the plurality of advertisements based on the session identifier; and inserting the third location of the at least one advertisement in the manifest file. (col. 4 lines 18-21, col. 4 lines 33-40, col. 5 lines 7-18, col. 5 line 31 to col. 6 line 27)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Riegel combined with Chen, Gu and Gordon by generating the manifest file further comprises: selecting the at least one advertisement from the plurality of advertisements based on the session identifier; and inserting the third location of the at least one advertisement in the manifest file, as taught by Kraiman, for the benefit of identifying an individual user for which the advertisements are to be customized.
claim 11, Riegel combined with Chen, Gu, Gordon and Kraiman clearly teaches selecting the at least one advertisement from the plurality of advertisements based on the session identifier; and inserting the third location of the at least one advertisement in the manifest file. (col. 4 lines 18-21, col. 4 lines 33-40, col. 5 lines 7-18, col. 5 line 31 to col. 6 line 27 Kraiman)

Consider claim 18, Riegel combined with Chen, Gu, Gordon and Kraiman clearly teaches to generate the manifest file, the computing device is to perform further operations comprising: selecting the at least one advertisement from the plurality of advertisements based on the session identifier; and inserting the third location of the at least one advertisement in the manifest file. (col. 4 lines 18-21, col. 4 lines 33-40, col. 5 lines 7-18, col. 5 line 31 to col. 6 line 27 Kraiman)

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/           Primary Examiner, Art Unit 2425